Citation Nr: 1548866	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  14-17 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service-connection for a low back disability.

2. Whether new and material evidence has been received to reopen a claim of service-connection for a right shoulder disability.

3. Whether new and material evidence has been received to reopen a claim of service-connection for a left knee disability.

4. Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jan D. Dils, Esq.
WITNESS AT HEARING ON APPEAL

Veteran.


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1999 to January 2004.  This matter is before the Board of Veterans' Appeals (Board) on appeal from September 2009 and January 2013 rating decisions of the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).  The September 2009 rating decision, in pertinent part, found new and material evidence had not been received to reopen claims of service-connection for low back, right shoulder, and left knee disabilities.  The January 2013 rating decision, in pertinent part, granted service connection for PTSD, effective April 24, 2009, and assigned a 50 percent rating.  In May 2014 and May 2015, the Veteran submitted additional evidence with a waiver of RO review.  In July 2015, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the record.  At the hearing, the Veteran was represented by an attorney from the Jan Dils law firm.

[The Veteran had also initiated appeals of denials of service connection for bilateral hearing loss, tinnitus, and a left ankle disability.  A December 2010 rating decision granted service connection for bilateral hearing loss and tinnitus, and the January 2013 rating decision granted service connection for a left ankle disability.  Consequently, those matters are not before the Board.]

The matter of the rating for PTSD is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required. 
FINDING OF FACT

By a statement received in March 2013, the Veteran's attorney withdrew his appeals seeking to reopen claims of service-connection for low back, right shoulder, and left knee disabilities; there is no question of fact or law in those matters remaining for the Board to consider.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal are met with respect to the claims seeking to reopen claims of service-connection for low back, right shoulder, and left knee disabilities; the Board has no further jurisdiction to consider an appeal in such matters.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the claims addressed herein.  Given the Veteran's expression of intent to withdraw his appeals seeking to reopen claims of service-connection for low back, right shoulder, and left knee disabilities, there is no need to discuss the impact of the VCAA on the matter, as any VCAA-mandated notice or duty to assist omission is harmless. 

                          Legal Criteria, Factual Background, and Analysis

Under 38 U.S.C.A. § 7104, the Board has jurisdiction in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(c). 

By a statement received in March 2013, the Veteran's attorney withdrew his appeals seeking to reopen claims of service-connection for low back, right shoulder, and left knee disabilities.  Consequently, there is no allegation of error in fact or law remaining for appellate consideration with respect to these matters.  Accordingly, the appeals with respect to these issues must be dismissed.


ORDER

The appeals seeking to reopen claims of service-connection for low back, right shoulder, and left knee disabilities are dismissed.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran with respect to his claim seeking an increased rating for PTSD.

It appears that pertinent medical records are outstanding.  In an April 2014 letter (received in May 2015), Dr. Ralph Smith, Jr., noted the Veteran had received treatment from the Charleston Psychiatric Group from April 2008 to July 2012 and from April 2013 until April 2014.  At the July 2015 Board hearing, the Veteran reported he was still receiving treatment there.  The complete records of his treatment by the Charleston Psychiatric Group do not appear to have been secured.  All outstanding records of evaluations and treatment he received for his PTSD during the evaluation period are pertinent evidence that must be sought.  

Additionally, the most recent VA examination to evaluate the Veteran's PTSD was in December 2011 (almost four years ago).  At the July 2015 Board hearing, he reported his PTSD symptoms have been increasing in severity.  He asserted it causes him to panic and not be able to catch his breath, preventing him from leaving his home and looking for work.  He reported he last worked at a coal plant in 2012, but was let go because he missed too much work due to his PTSD.  In light of the allegation of worsening and the lengthy intervening period since the last examination, a new examination to ascertain the current severity of the disability is necessary.  

The case is REMANDED for the following:

1. The AOJ should advise the Veteran that the complete records of all evaluations or treatment he received during the evaluation period for his PTSD are pertinent evidence in the matter at hand, and ask him to identify all providers of such treatment and provide authorizations for VA to secure complete records from all private providers identified (specifically including the Charleston Psychiatric Group).  The AOJ should secure for the record complete clinical records from all providers identified.  If any private records sought are not received pursuant to VA's request, the AOJ should so advise the Veteran, and also advise him that ultimately it is his responsibility to ensure that private treatment records are received.  

2. The AOJ should secure for association with the record updated records of all VA treatment the Veteran has received for PTSD from February 2012 to the present (to specifically include the reports of his treatment at the Beckley, West Virginia VA Medical Center (VAMC)).  If any such records are unavailable, the reason for their unavailability must be explained for the record, and the Veteran should be so advised.

3. Thereafter, the AOJ should arrange for a psychiatric evaluation of the Veteran to assess the current severity of his PTSD.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  The examiner should also have available for review the 38 C.F.R. § 4.130 criteria for rating mental disorders.  The examiner should note the presence or absence of each symptom listed in the criteria for ratings above 50 percent (and also note any symptoms of similar gravity found that are not listed).  

The examiner should also (based on review of the record and interview and examination of the Veteran) offer an opinion regarding the impact of the Veteran's service-connected PTSD on his ability to engage in substantially gainful employment consistent with his education and experience.  The examiner should offer comment as to the types of employment that would be precluded by such disability and also the types of employment, if any, which would remain feasible despite the PTSD.

The examiner must explain the rationale for all opinions

4. The AOJ should then review the entire record and readjudicate the claim seeking an increased rating for PTSD.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his attorney opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


